IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                         FILED
                                 AT KNOXVILLE                           July 26, 1999

                                                                      Cecil Crowson, Jr.
                              MAY 1999 SESSION                       Appellate C ourt
                                                                         Clerk




STATE OF TENNESSEE,                *    C.C.A. # 03C01-9901-CC-00019

            Appellee,              *    Blount County

VS.                                *    Honorable D. Kelly Thomas, Jr., Judge

RICHARD D. REAGAN,                 *    (Probation Revocation)

            Appellant.             *



FOR THE APPELLANT:                      FOR THE APPELLEE:

JULIE A. RICE                           PAUL G. SUMMERS
Contract Appellate Defender             Attorney General & Reporter
P.O. Box 426
Knoxville, TN 37901-0426                ERIK W. DAAB
                                        Assistant Attorney General
RAYMOND MACK GARNER                     425 Fifth Avenue North
District Public Defender                Nashville, TN 37243-0493
419 High Street
Maryville, TN 37804                     MICHAEL L. FLYNN
                                        District Attorney General

                                        EDWARD P. BAILEY, JR.
                                        Assistant District Attorney General
                                        363 Court Street
                                        Maryville, TN 37804-5906




OPINION FILED: _______________


AFFIRMED - RULE 20



JOHN EVERETT WILLIAMS,
Judge
                                          OPINION

        The defendant, Richard D. Reagan, appeals the revocation of his

probation, arguing that he was physically unable to comply with the terms

thereof. We AFFIRM the judgment of the trial court.



        On April 22, 1998, the defendant pleaded guilty to public intoxication, a

third offense of driving under the influence of an intoxicant (DUI), violation of the

Habitual Motor Vehicle Offender Act (HMVO), and two counts of aggravated

assault. The trial court sentenced him to ten days for the public intoxication,

eleven months and twenty-nine days for the DUI, one year for the HMVO, and

three years for each aggravated assault. The trial court ordered these sentences

to run consecutively except that the DUI and HMVO sentences were to run

concurrently with each other and consecutively to all other sentences. Thus, the

defendant received an effective sentence of seven years and ten days.1 The trial

court granted immediate intensive probation on all counts.



            On June 11, 1998, the trial court executed a probation violation warrant

and the defendant was arrested. At the subsequent hearing, the defendant’s

probation officer testified that the defendant failed to comply with the terms of his

probation on at least three occasions: he failed to meet with his probation officer

as directed April 25, 1998; he failed to report for hospital treatment as his

probation required; and, after he did later report to the hospital, he failed to

report to his probation officer upon being discharged. The proof further showed

that the defendant has severe mental and physical difficulites that may contribute

to his inability to comply with the terms of his probation.


        1

        In their briefs to this Court, both the state and the defendant calculate an effective
sentence of four years. Although the state does not expound on its calculation, the defendant’s
Statement of the Ca se reveals his misconc eption that the two aggravated assault sentences w ere
to run concurrently with each other and consecutively to the concurrent DUI and HMVO
sentences. The record reveals that the trial judge at the revocation hearing also believed that the
defend ant’s effe ctive sen tence w as four ye ars.

                                                -2-
       The trial court revoked the defendant’s probation and ordered that he

serve the remainder of his sentences in the Tennessee Department of

Correction. In doing so, the trial judge observed the defendant’s physical and

mental limitations and expressed hope that the defendant would be admitted to

the Special Needs Unit where he could get the physical, psychiatric, and

emotional treatment he needs.



       The defendant does not contest that he violated his probation. He

argues, however, that his mental and physical state precluded his compliance

and that any violations were not willful.



       On appeal of probation revocation proceedings, this Court will not disturb

the trial court’s judgment unless the record shows that the trial court abused its

discretion. See State v. Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995).

In order to find that the trial court abused its discretion, we must conclude that

the record contains no substantial evidence in support of the trial court’s

conclusion. See id. “Proof of a probation violation need not be established

beyond a reasonable doubt, but is sufficient if it allows the trial judge to make a

conscientious and intelligent judgment.” See State v. Harkins, 811 S.W.2d 79,

82 (1991).



       The evidence supports the findings of the trial court, and we find no error

of law mandating reversal. Therefore, pursuant to Rule 20 of the Court of

Criminal Appeals, we AFFIRM the judgment of the trial court.




                                                  _____________________________
                                                  JOHN EVERETT W ILLIAMS, Judge




                                            -3-
CONCUR:




_______________________________
JAMES CURWOOD WITT, JR., Judge




_______________________________
ALAN E. GLENN, Judge




                                  -4-